NEIKIRK, Justice
(dissenting).
We should not substitute our judgment for that of the trial court in child custody cases unless the judgment is clearly erroneous. In a factual situation such as presented in this case, it appears to me that in all fairness and justice the children should be left in the custody of the appel-lee. After all, the welfare of the children should be the lodestar to guide a trial court and this cqurt in the determination of the custody of children. In my opinion on an appeal of a child custody case, the consideration of the best interest and welfare of the child or children should be the predominant factor. Great weight should be given to the judgment of the trial court, and such judgments should be upset only on strong proof that the judgment was clearly erroneous. I fail to find the judgment in this case clearly erroneous. I would affirm.